DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1, 8 and 15 are currently amended.
No new IDS was submitted by the Applicant.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.

Response to Arguments
The previous 112(a) and 103 rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.

 Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in phone contact with Michael S. Brooke (Reg. no. 41,641) on 10/01/2021.
  
The application has been amended as follows:
IN THE CLAIMS

Claim 1: (Currently Amended) A method comprising:
receiving, by a hardware-implemented server, in a blockchain network, a current tool configuration from a tool device, of a plurality of tool devices in the blockchain network, the current tool configuration being used by the tool device to construct a semiconductor device;
retrieving, by the hardware-implemented server, an updated tool configuration from a smart contract stored in a blockchain of the blockchain network, the updated tool configuration to be used by the tool device to construct the semiconductor device;
transmitting, by the hardware-implemented server, a transaction comprising the updated tool configuration to the other tool devices of the plurality of tool devices for endorsement;

transmitting, by the hardware-implemented server, the updated tool configuration to the tool device for use in construction of the semiconductor device.

Claim 8: (Currently Amended) A node in a blockchain network, the node comprising:
a memory storing one or more instructions and 
a processor that when executing the one or more instructions is configured to:
	receive a current tool configuration from a tool device, of a plurality of tool devices in the blockchain network, the current tool configuration being used by the tool device to construct a semiconductor device;
	retrieve, an updated tool configuration from a smart contract stored in a blockchain of the blockchain network, the updated tool configuration to be used by the tool device to construct the semiconductor device;
transmit, a transaction comprising the updated tool configuration to the other tool devices of the plurality of tool devices for endorsement;
receive, an endorsed transaction indicating that a majority of the other tool devices have endorsed the updated tool configuration;
transmit, the updated tool configuration to the tool device for use in construction of the semiconductor device.


Claim 15: (Currently Amended) A non-transitory computer readable storage medium configured to store one or more instructions that when executed by a processor of a server in a blockchain network cause the processor to perform: 
receiving a current tool configuration from a tool device, of a plurality of tool devices in the blockchain network, the current tool configuration being used by the tool device to construct a semiconductor device;
retrieving an updated tool configuration from a smart contract stored in a blockchain of the blockchain network, the updated tool configuration to be used by the tool device to construct the semiconductor device;
transmitting a transaction comprising the updated tool configuration to the other tool devices of the plurality of tool devices for endorsement;
receiving an endorsed transaction indicating that a majority of the other tool devices have endorsed the updated tool configuration;
transmitting the updated tool configuration to the tool device for use in construction of the semiconductor device.


Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 8 and 15,


Chang (US 2014/0143006 A1) teaches identifying a current configuration used by a tool device to construct semiconductor device; specifying certain parameters of the updated tool configuration based on the performance information and the manufacturing information for the tools and products; responsive to receiving the certain parameters at the tool device, initiating construction of the semiconductor devices-e.g. see, [0031], [0035], [0038], [0039] of Chang.

Smith et al. (US 2018/0088928 A1) teaches retrieving a smart contract stored in a blockchain to identify whether an updated computer program configuration exists –e.g. see, [0062] of Smith.

Kaddoura (Patent No.: US 10,616,324 B1) teaches an endorsed transaction indicating that a majority of the network validators have endorsed the state of a distributed ledger –e.g. see, col. 5 lines 18-24 of Kaddoura.


However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1, 8 and 15 specific to the other limitations combination with:


retrieving an updated tool configuration from a smart contract stored in a blockchain of the blockchain network, the updated tool configuration to be used by the tool device to construct the semiconductor device;
transmitting a transaction comprising the updated tool configuration to the other tool devices of the plurality of tool devices for endorsement;
receiving an endorsed transaction indicating that a majority of the other tool devices have endorsed the updated tool configuration;

Dependent claims 2-7, 9-14 and 16-20 are allowed as they depend from allowable independent claim 1 or 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/           Examiner, Art Unit 2495    

/FARID HOMAYOUNMEHR/           Supervisory Patent Examiner, Art Unit 2495